          Case 2:17-cv-04704-SPL Document 24 Filed 03/05/19 Page 1 of 2



 1   William F. King, Esq.
 2   Bonnett, Fairbourn, Friedman & Balint, P.C.
     2325 E. Camelback Rd.
 3   Suite 300
     Phoenix, AZ 85016
 4   (602) 274-1100
 5   bking@bffb.com

 6   Nicholas Woodfield, pro hac vice
     R. Scott Oswald, pro hac vice
 7
     The Employment Law Group, P.C.
 8   888 17th Street, NW, Suite 900
     Washington, DC 20006
 9   (202) 261-2812
10   nwoodfield@employmentlawgroup.com
     soswald@employmentlawgroup.com
11
     Counsel for Plaintiff
12
13                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ARIZONA
14                                      Phoenix Division

15                                                    )
     Lucian Todor,                                    )
16                                                    )
                   Plaintiff,                         )
17                                                    )
     V.                                               ) Case No. CV-17-04704-PHX-SPL
18                                                    )
     Computer Sciences Corporation,                   )
19                                                    )
                   Defendant.                         )
20                                                    )

21                      STIPULATION OF VOLUNTARY DISMISSAL
                           PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)
22
             IT IS HEREBY STIPULATED AND AGREED by and between the parties and
23
     their respective counsel that the above-captioned action is voluntarily dismissed with
24
25   prejudice pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A)(ii).
26           Respectfully submitted this 5th day of March, 2019.
27
28
       Case 2:17-cv-04704-SPL Document 24 Filed 03/05/19 Page 2 of 2



      /s/ William F. King                              /s/ Kate Juvinall
 1    William F. King, Esq.                            Husch Blackwell LLP
      Bonnett, Fairbourn, Friedman & Balint, P.C.
 2    2325 E. Camelback Rd.                            Benjamin J. Kelly
      Suite 300                                        5060 N. 40th St., Suite 250
 3    Phoenix, AZ 85016                                Phoenix, AZ 85018
      (602) 274-1100                                   State Bar No. 025223
 4    bking@bffb.com
                                                       T: 480.824.7951
 5    Nicholas Woodfield, pro hac vice                 F: 480.824.7905
      R. Scott Oswald, pro hac vice                    benjamin.kelly@huschblackwell.com
 6    The Employment Law Group, P.C.
      888 17th Street, NW, Suite 900                   Sonni F. Nolan (Pro Hac Vice)
 7    Washington, DC 20006                             190 Carondelet Plaza, Suite 600
      (202) 261-2812                                   St. Louis, MO 63105
 8    nwoodfield@employmentlawgroup.com                T: (314) 480-1500
      soswald@employmentlawgroup.com                   F: (314) 480-1505
 9
                                                       sonni.nolan@huschblackwell.com
      Counsel for Plaintiff
10
                                                       Kate E. Juvinall, pro hac vice
11                                                     4801 Main Street, Suite 1000
12                                                     Kansas City, MO 64112-2551
                                                       T: (816) 983-8000
13                                                     F: (816) 983-8080
                                                       kate.juvinall@huschblackwell.com
14
15                                                     Counsel for Defendant

16
                                  CERTIFICATE OF SERVICE
17
             I, Karen Vanderbilt, hereby certify that a true copy of the foregoing document filed
18   through the ECF system will be electronically sent to the registered participants as
     identified on the Notice of Electronic Filing, and paper copies will be sent to those
19   indicated as non-registered participants on March 5, 2019.
20
                                               /s/ Karen Vanderbilt
21
22
23
24
25
26
27
28

                                                 -2-
